F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       June 8, 2006
                      UNITED STATES CO URT O F APPEALS
                                                                  Elisabeth A. Shumaker
                                   TENTH CIRCUIT                      Clerk of Court



 K EN N ETH L. Y O RK ,

          Petitioner-A ppellant,
                                                       No. 05-1395
 v.
                                               (D.C. No. 05-CV-1250-ZLW )
                                                        (D . Colo.)
 JU A N ITA A . M cC ULLEY ,

          Respondent-Appellee.



                              OR DER AND JUDGM ENT *


Before KELLY, M C KA Y, and LUCERO, Circuit Judges.




      Kenneth L. York, a federal prisoner proceeding pro se, appeals the

dismissal without prejudice of his application for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241. Because York is a federal prisoner and this proceeding

arises under § 2241, he does not need a certificate of appealability. See M cIntosh

v. United States Parole Comm'n, 115 F.3d 809, 810 n.1 (10th Cir. 1997). W e

review the district court's decision de novo, see Patterson v. Knowles, 162 F.3d


      *
       The case is unanimously ordered submitted without oral argument pursuant
to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
574, 575 (10th Cir. 1998), and AFFIRM for substantially the same reasons set

forth by the district court.

      York filed a petition under § 2241 that failed to identify any constitutional

violations or facts giving rise to a constitutional violation. A magistrate judge

ordered York to file an amended habeas corpus petition clarifying his claims. The

district court review ed the amended petition and found that York again failed to

allege which of his constitutional rights had been violated and how they had been

violated. Having reviewed the record, this determination is clearly correct.

Although he does argue that the United States D epartment of Defense needs to

accept responsibility for his previous convictions, but is willing to concede that

the Central Intelligence Agency was “not much of a problem,” York’s petition,

even when construed liberally because he is proceeding pro se, does not even hint

at what constitutional violations may have taken place with regard to the

execution of his sentence. As such, the district court’s decision dismissing the

petition is AFFIRM ED. Further, because York does not raise “a reasoned,

nonfrivolous argument on the law and facts in support of the issues raised on

appeal,” M cIntosh, 115 F.3d at 812, we DENY his motion to proceed in forma

pauperis. His letters, construed as motions, filed M arch 6, M arch 14, and M ay




                                        -2-
22, 2006, are also DENIED.


                             ENTERED FOR THE COURT



                             Carlos F. Lucero
                             Circuit Judge




                              -3-